AMENDED AND RESTATED ARTICLES OF INCORPORATION OF AMERICAN SECURITY RESOURCES CORPORATION The undersigned natural person, acting as incorporator of the corporation under the Nevada Revised Statutes, adopts the following Articles of Incorporation for such corporation. ARTICLE I Name.The name of the corporation is “American Security Resources Corporation” (hereinafter, the “Corporation”). ARTICLE II Period of Duration.The period of duration of the Corporation is perpetual. ARTICLE III Purposes and Powers.The purpose for which the Corporation is organized is to engage in any and all lawful business. ARTICLE IV Common Capitalization.The Corporation shall have the authority to issue 500,000,000 shares of common voting stock having a par value of one mill ($0.001) per share.All common voting stock of the Corporation shall be of the same class and shall have the same rights and preferences.Fully paid stock of the Corporation shall not be liable for further call or assessment.The authorized shares shall be issued at the discretion of the Board of Directors of the Corporation. Preferred Capitalization.The Corporation shall also have authority to issue 2,000,000 shares of preferred stock having a par value of one mill ($0.001) per share.The Board of Directors shall, by resolution and amendment to these Articles of Incorporation and without further approval of the stockholders of the Corporation, prescribe the classes, series and the number of each class or series of such preferred stock and the voting powers, designations, preferences, limitations, restrictions and relative rights of each such class or series. ARTICLE V Directors.The Corporation shall be governed by a Board of Directors consisting of no less than one director nor more than 10 directors, as determined by the Board of Directors. ARTICLE VI Control Share
